DETAILED ACTION
1.          Claims 92-102, 104, and 106-108 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 11/17/2021, the Office acknowledges the current status of the claims: claims 92, 95, 96, 99, 104, 106, and 107 have been amended, claims 103 and 105 have been canceled, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 11/17/2021, the interpretation of claim 106 under 35 USC 112(f) has been withdrawn.
4.          In response to the amendments received in the Office on 11/17/2021, the objections of claims 96 and 104-107 have been withdrawn.
5.          In response to the amendments received in the Office on 11/17/2021, the rejections of claims 95, 96, 99, 102, and 105-108 under 35 USC 112(b) have been withdrawn.

Allowable Subject Matter
6.          Claims 92-102, 104, and 106-108 are allowed.
7.          The following is an examiner’s statement of reasons for allowance: in consideration of the amended claim(s) to incorporate features of objected claim matter as indicated by the Examiner in the Office action mailed 8/17/2021, Examiner is of the opinion the Allowance of the Application is made clear in the record. See MPEP The primary reason for the allowance of the claims is the inclusion of the limitation in all the [independent] claims which is not found in the prior art references.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 16, 2021